Mr. Justice Van Oesdee
delivered the opinion of the Court:
It is conceded by counsel for the District that the employment of the substitute was lawful. But it is contended that it was beyond the power of the board to provide by regulation for the continuance of the salary of the teacher during absence on account of sickness. It will be observed that the regulation only grants a teacher full pay for thirty days. At the expiration of that period an investigation is provided to determine whether the time shall be extended. By the act of 1906, the management and control of the schools of the District was vested in “a board of education to consist of nine members.” Section 2 of the act, relating to the powers of the board, after vesting in it the control of the schools, provides: “The board shall determine all questions of' general policy relating to the schools, shall appoint the executive officers hereinafter provided for, define their duties, and direct expenditures. All expenditures of public funds for such school purposes shall be made and accounted for as now provided by law under the direction and control of the commissioners of the District of Columbia. The board shall appoint all teachers in the manner hereinafter prescribed, and all other employees provided for in this act.” [34 Stat. at L. 311, chap. 3446.] Section 4 specifically fixes the salaries to be paid teachers of the respective grades. Nowhere in the act, however, is there any authority to deduct any part of a teacher’s compensation during the period of her employment.
The whole case, therefore, turns upon the reasonableness of the regulation of the board. The tenor of the legislation relating to the schools of the District looks to permanency in the teaching force. The welfare of the schools as a matter of policy demands such action, both by Congress and the board. *186The regulation as to the absence of teachers on account of illness, and. to substitutes, is the logical response to a public necessity. The regulation is well guarded in that it in no event permits absence' on full pay, less the payment of a substitute, for more than sixty days. Even then the regulation, recognizing the salutary policy of the law, looks to the retention of the disabled teacher in that it provides only, for the appointment of a teacher temporarily until such time as the regular teacher can resume his or her duties.
We think the regulation was not only reasonable, but that the board in making it acted within its legal power. We said in United States ex rel. Nalle v. Hoover, 31 App. D. C. 311, 320: “Public policy demands that, in the management and control of the public schools, final administrative authority shall be somewhere vested. Here, it is vested in the board of education of the District. It is not the duty or prerogative of the courts to interfere * * * with the board in the exercise of its discretion in matters pertaining to the control and management of the public schools of the District, unless there is such a gross abuse of discretion as amounts to a total lack of authority to act.” Broad power was given the board, investing it with authority to “determine all questions of general policy relating to the schools.” As we have intimated, the question here presented is not so much one of dollars and cents as one relating to the general policy and welfare of the schools. It may be said that the administrative power of the board of education extends, broadly speaking, to all matters affecting the welfare of the public schools, and where the question is not covered by statute it may be by a reasonable regulation of the board.
We have been referred to an opinion by the Comptroller of the Treasury holding that a teacher could not farm out her office to a substitute, and draw her salary indefinitely, by the mere paying of the compensation of the substitute. A regulation that would permit such conduct would be neither reasonable nor consonant with the welfare of the schools, and has, therefore, no application to a carefully restricted regulation, *187such as the one before us. The judgment is affirmed with costs, and it is so ordered. Affirmed.